

116 HR 6716 IH: To amend the Small Business Act to include certain critical access hospitals in the paycheck protection program, and for other purposes.
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6716IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Golden introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to include certain critical access hospitals in the paycheck protection program, and for other purposes.1.Inclusion of critical access hospitals in the paycheck protection programSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended by adding at the end the following new clause:(vii)Inclusion of critical access hospitalsDuring the covered period, any nonprofit organization that is a critical access hospital (as defined in section 1861(mm) of the Social Security Act (42 U.S.C. 1395x(mm))) shall be eligible to receive a covered loan, regardless of the status of such a hospital as a debtor in a case under chapter 11 of title 11, United States Code, or the status of any debts owed by such a hospital to the Federal Government..